830 F.2d 1182
265 U.S.App.D.C. 298
SAVE OUR CUMBERLAND MOUNTAINS, INC., et al.v.Donald HODEL, Secretary of Interior, et al.
No. 85-5984.
United States Court of Appeals,District of Columbia Circuit.
Oct. 14, 1987.

Before WALD, Chief Judge, ROBINSON, MIKVA, EDWARDS, RUTH BADER GINSBURG, BORK, STARR, SILBERMAN, BUCKLEY, WILLIAMS and D.H. GINSBURG, Circuit Judges.

ORDER

1
Appellees' suggestion for rehearing en banc has been circulated to the full Court.  The taking of a vote thereon was requested.  Thereafter, a majority of the judges of the Court in regular active service voted in favor of the suggestion.  Upon consideration of the foregoing, it is


2
ORDERED, by the Court en banc, that appellees' suggestion for rehearing en banc is granted.


3
A future order will govern further proceedings herein.


4
Circuit Judge BORK did not participate in this order.